02/04/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0449


                                         DA 21-0449
                                      _________________

JOSEPH AND SHARLENE LOENDORF;
ABRAHAM AND KATHY STEVENS,

            Plaintiffs and Appellees,

      v.                                                           ORDER

EMPLOYERS MUTUAL CASUALTY
COMPANY, a foreign corporation,

            Defendant and Appellant.
                                      _________________


       Montana Rule of Appellate Procedure 11(4)(a) requires a reply brief to not exceed

5,000 words.

       The Court has determined that Appellant’s reply brief filed February 4, 2022, does

not comply with this Rule. Therefore,

       IT IS ORDERED that within ten days of the date of this Order, Appellant shall

electronically re-file a reply brief of 5,000 words or less with the Clerk of this Court and

serve one copy upon each counsel of record.

       IT IS FURTHER ORDERED that the Clerk of this Court give notice of this Order

by mail to all counsel of record.


DATED this 4 day of February, 2022.

                     For the Court,

                     By___________________________
                          Justice Jim Rice

                                                                              Electronically signed by:
                                                                                      Jim Rice
                                                                         Justice, Montana Supreme Court
                                                                                  February 4 2022